MEMORANDUM **
Alexey and Victoria Leonichev appeal pro se the district court’s order dismissing for failure to state a claim their action alleging obstruction of justice in the course of their prior action against Valley Presbyterian Hospital. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Navarro v. Block, 250 F.3d 729, 731 (9th Cir.2001), we affirm.
The district court properly dismissed Appellants’ action brought under 18 U.S.C. § 241 and other criminal statutes that do not provide for civil liability. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980). The district court therefore properly concluded that amendment would be futile. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1482 (9th Cir.1997).
We reject Appellants’ contention that Judge Otero lacked the authority to dismiss their action because they had filed a motion to disqualify him. Judge Otero did not rule on the motion to dismiss until after Judge Cooper determined that the disqualification motion was meritless in her January 10, 2005 order. See 28 U.S.C. § 144 (describing proper bases for disqualifying a judge); United States v. Studley, 783 F.2d 934, 939 (9th Cir.1986) (prejudice warranting disqualification must derive from an extrajudicial source; a judge’s prior adverse rulings are not sufficient cause for disqualification).
Appellants’ remaining contentions also lack merit.
We deny all pending motions.
The docket shall reflect Appellants’ new names.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.